After the plaintiff failed to appear at a scheduled status conference on November 7, 2007 the court scheduled another status conference to be held on December 11, 2007. The action *802was dismissed when the plaintiff failed to appear at the December 11, 2007 status conference (see 22 NYCRR 202.27 [b]). To be relieved of the default in appearing at that conference, the plaintiff was required to show both a reasonable excuse for the default and the existence of a meritorious cause of action (see CPLR 5015 [a] [1]; Barnave v United Ambulette, Inc., 66 AD3d 620 [2009]; Brownfield v Ferris, 49 AD3d 790, 791 [2008]; Zeltser v Sacerdote, 24 AD3d 541, 542 [2005]). The plaintiffs counsel’s excuse of law office failure was vague and unsubstantiated and, thus, did not constitute a reasonable excuse for the default (see Murray v New York City Health & Hosps. Corp., 52 AD3d 792, 793 [2008]; cf. St. Luke’s Roosevelt Hosp. v Blue Ridge Ins. Co., 21 AD3d 946, 947 [2005]). Moreover, the plaintiff failed to demonstrate the existence of a meritorious cause of action. Accordingly, the Supreme Court properly denied the plaintiffs motion to vacate the dismissal of the action (see Brownfield v Ferris, 49 AD3d at 791).
The Supreme Court properly denied the plaintiffs motion for leave to renew. The plaintiff failed to provide a reasonable justification for the failure to present the new facts in support of the original motion (see CPLR 2221 [e]; cf. Brown Bark I, L.P. v Imperial Dev. & Constr. Corp., 65 AD3d 510, 512 [2009]; Reshevsky v United Water N.Y., Inc., 46 AD3d 532, 533 [2007]; Financial Pac. Leasing, LLC v D & D Wire, Inc., 44 AD3d 706, 707 [2007]). Rivera, J.P., Covello, Angiolillo, Leventhal and Roman, JJ., concur.